DETAILED ACTION
Acknowledgements
This communication is in response to Applicant’s communications filed on 27 June 2022.  Amendments to claims 1, 3, 4, 6-8, 10, 11, 13 and 14  have been entered.  No claims have been added or canceled.  Claims 15-20 were canceled prior to the previous office action.  Rejections made under 35 USC §112(b) and 35 USC §103 in the last office action have been withdrawn in view of the Applicant’s remarks/ amendments.  Claims 1, 3, 4, 6-8, 10, 11, 13 and 14  are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Aileen Mo (Reg. No. 53,338) on 12 July 2022 at 4:10 p.m. Eastern time.
IN THE CLAIMS
Claims 1 and 8 are amended as follows:
Claim 1.  A computer-executed method, the method comprising:
receiving, by a server, a joint-payment request from a 4terminal device associated with a first user, wherein the 6 joint-payment request corresponds to a payment for a service or a 7product for two or more users, and wherein the joint-payment request includes a 8first identifier of the first user sending the 

determining, based on a status of information exchange between the first 11user and one or more to-be-included users, that a binding relationship exists 12between the first user and the one or more to-be-included users15, [[ wherein the determining is further based on a frequency and a count of the information exchange 14[[ satisfying a pre-defined threshold;
recommending, to the first user, the one or 25more to-be-included users for providing the service or the product; 
26receiving, from the first user, selection of at 27least one to-be-included user for the binding relationship; and 28
32in response to determining, based on the first identifier of the first user and 33a second identifier of the at least one to-be-included user that a 34binding relationship has been 
randomly generating a first graphic code based on the first 36identifier and a second graphic code based on the second identifier; and 37
transmitting the first graphic code and the second graphic code to 38the terminal device, 39wherein the first user completes the joint payment by displaying 40the randomly generated first and second graphic codes to a code scanner.

Claim 8.  A computer system, comprising: 
2a processer; 
3a storage device coupled to the processor and storing instructions, which 4when executed by the processor cause the processor to perform a method, the 5method comprising: 
receiving a joint-payment request from a terminal device 7associated with a first user, wherein the   joint-payment request corresponds to a payment for a 10service or a product for two or more users, and wherein the joint-payment 11request includes a first identifier of the first user sending the joint-payment request; 13
determining, based on a status of information exchange between 14the first user and one or more to-be-included users, that a binding 15relationship exists between the first user and the one or more to-be- 16included users, [[ wherein the determining is further based on a frequency and a 17count of the information exchange [[ satisfying a pre-defined threshold; 18
recommending, to the first user, the one 28or more to-be-included users for providing the service or the product; 
29receiving, from the first user, selection 30of at least one to-be-included user for the binding relationship; and 31
35in response to determining, based on the first identifier of the first 36user and a second identifier of the at least one to-be-included user that a binding relationship has been established, 38          randomly generating a first graphic code based on the first 39identifier and a second graphic code based on the second identifier; 40and41          transmitting the first graphic code and the second graphic 42code to the terminal device, 43wherein the first user completes the joint payment by 44displaying the randomly generated first and second graphic codes 45to a code scanner.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record (Zhang et al, US Pub. No. 20190114693 A1, in view of Lee et al, US Pub. 20170228710 A1, in further view of Kurani, US Patent No. 10,997,592 B1) teaches a computer-executed method, the method comprising:
receiving, by a server, a joint-payment request from a 4terminal device associated with a first user, wherein the 6 joint-payment request corresponds to a payment for a service or a 7product for two or more users, and wherein the joint-payment request includes a 8first identifier of the first user sending the 
10determining, based on a status of information exchange between the first 11user and one or more to-be-included users, that a binding relationship exists 12between the first user and the one or more to-be-included users; 15
recommending, to the first user, the one or 25more to-be-included users for providing the service or the product; 
26receiving, from the first user, selection of at 27least one to-be-included user for the binding relationship; and 28
32in response to determining, based on the first identifier of the first user and 33a second identifier of the at least one to-be-included user that a 34binding relationship has been 
randomly generating a first graphic code based on the first 36identifier and a second graphic code based on the second identifier; and 37
transmitting the first graphic code and the second graphic code to 38the terminal device, 39wherein the first user completes the joint payment by displaying 40the randomly generated first and second graphic codes to a code scanner.
Even though, the prior art of record teaches the above-mentioned features, the prior art of record fails to teach computer-executed method, the method including:
determining that a binding relationship exists 12between the first user and the one or more to-be-included users15, wherein the determining is further based on a frequency and a count of the information exchange 14satisfying a pre-defined threshold.
For these reasons claims 1 and 8 are deemed to be allowable over the prior art of record and claims 3, 4, 6, 7, 10, 11, 13 and 14  are allowed by dependency on allowed claims. Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled Comments on Statement of Reasons for allowance.
Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chatterjee et al (US Pub. No. 20170011029 A1) (January 12, 2017) “HYBRID HUMAN MACHINE LEARNING SYSTEM AND METHOD”.
Isaacson et al (US Pub. No. 20120150740 A1) (June 14, 2012) “SYSTEM AND METHOD FOR PROCESSING GIFT TRANSFERS VIA A SOCIAL NETWORK”.
Heath (US Pub. No. 20130073389 A1) (March 21, 2013) “SYSTEM AND METHOD FOR PROVIDING SPORTS AND SPORTING EVENTS RELATED SOCIAL/GEO/ PROMO LINK PROMOTIONAL DATA SETS FOR END USER DISPLAY OF INTERACTIVE AD LINKS, PROMOTIONS AND SALE OF PRODUCTS, GOODS, GAMBLING AND/OR SERVICES INTEGRATED WITH 3D SPATIAL GEOMAPPING, COMPANY AND LOCAL INFORMATION FOR SELECTED WORLDWIDE LOCATIONS AND SOCIAL NETWORKING”.
Hurley et al (US Pub. No. 20180315051 A1) (November 1, 2018) “FACILITATING PAYMENT TRANSACTIONS BETWEEN USERS OF A PLURALITY OF PAYMENT PROVIDERS”.
Weisman (US Patent No. 8,326,770 B1) (December 4, 2012) “Monetary Transfer In A Social Network”.
Perlman (International Publication No. WO 2011053716 A1) (May 5, 2011) “PEER-TO-PEER AND GROUP FINANCIAL MANAGEMENT SYSTEMS AND METHODS”.
Francisco Liébana-Cabanillas et al: "The moderating effect of experience in the adoption of mobile pay1nent tools in Virtual Social Networks: The in-Payment Acceptance Model in Virtual Social Networks (MPAM-VSN)", Department of Marketing and Market Research, University of Granada, Campus January 2014.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330. The examiner can normally be reached 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J BAIRD/Primary Examiner, Art Unit 3692